DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 23-27, 29 and 31 under 35 U.S.C. 101 has been withdrawn in view of applicant’s amendments and arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalek et al. (WO 2017/147196; published August 31, 2017).
The claim is directed to a method of treating latent HIV or ART-resistant HIV in a patient comprising:
detecting one or more genes or gene signatures from Tables 1 or 2;
determining whether the patient has a latent HIV or ART-resistant HIV infection based on the presence of one or more genes or gene signatures from Tables 1 or 2; and 
administering an anti-HIV therapeutic if one or more genes or gene signatures from Tables 1 or 2 are present.
	The only active steps are detecting and administering.  The determining step is a mental step.
Shalek et al. teaches a method of treating a patient in need thereof having an infection comprising: 
(a) determining the presence of an antipathogen gene signature, protein signature, and/or other genetic or epigenetic signature in immune cells obtained from the patient; 
(b) treating the patient with an immunomodulator, immune stimulator or adjuvant wherein the patient has immune cells not expressing an antipathogen gene signature, protein signature, and/or other genetic or epigenetic signature, whereby the immunomodulator, immune stimulator or adjuvant shifts the proportion of immune cells towards an antipathogen gene signature, protein signature, and/or other genetic or epigenetic signature. In an embodiment of the method the infection comprises a viral infection. In an embodiment of the method the viral infection comprises HIV. In an embodiment of the method the immunomodulator, immune stimulator or adjuvant is a TLR3 ligand (see paragraph [0076]).
At paragraph [00256], Shalek et al. provides Table 25 which is a gene signature of dendritic cells and represents upregulated genes that are associated with or derived from a low neutralizer phenotype in association with HIV infection.  Table 25 includes gene NOC2L, which is also in instant Table 1.
	Upon detection of the upregulated genes in Table 25, one of ordinary skill in the art is now aware of a potential HIV infection and would treat the patient according to the method described in paragraph [0076].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shalek et al. (WO 2017/147196; published August 31, 2017).
	The claims are directed to the method of claim 23 where the detecting step comprises detecting the presence of a marker using an immunological assay.
	The teachings of Shalek et al. are outlined above and incorporated herein.  Shalek et al.
	Shalek et al. further teaches the use of flow cytometry to determine protein levels (see, for example, paragraphs [00129], [00659] and [00689]).  Accordingly, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use flow cytometry, or any other antibody-based assay, to detect and measure the protein products of the marker genes (e.g., NOC2L) in the isolated dendritic cells to determine if the genes are upregulated or down regulated.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shalek et al. (WO 2017/147196; published August 31, 2017).
	The claims are directed to the method of claim 23 further comprising monitoring HIV disease progression and/or treatment in the patient by detecting expression of one or more genes or gene products from Tables 1, 2 and 3 after administration of the anti-HIV therapeutic; and administering an additional or alternative round of anti-HIV therapy if expression of one or more genes from Table 1 or 2 has increased or not decreased, or if expression of one or more genes in Table 3 has decreased relative to prior to administering the first anti-HIV therapy.
	The teachings of Shalek et al. are outlined above and incorporated herein.  Shalek et al.
Shalek et al. further teaches the use of a gene signature, immune responder phenotype, immunomodulator, immune cell or immune cell (sub)population for monitoring treatment progression or efficiency.  The disclosed method can be used to monitor treatment of a specific pathological condition, comprising, identifying an immune cell gene signature, protein signature, and/or other genetic or epigenetic signature associated with a specific immune responder phenotype or an immune cell subpopulation associated with a specific immune responder phenotype, optionally wherein said immune responder phenotype or an immune cell subpopulation associated with a specific immune responder phenotype is characterized by an enhanced or improved immunological response to said pathological condition, or wherein said immune responder phenotype or said immune cell subpopulation associated with a specific immune responder phenotype is characterized by a decreased or diminished immunological response to said pathological condition (see, for example, paragraphs [0039], [00106] and [00170]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the disclosed method of Shalek et al. to monitor HIV treatment efficacy by analyzing the gene signature profile after administration of the immunomodulator, immune stimulator or adjuvant, as described in paragraph [00076], to determine if the gene profile has changed (increased or decreased in response to treatment) and then to administer an additional or different treatment if no change/improvement is observed.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and suggestions of Shalek et al. 
	For claim 31, Shalek et al. teaches the active step of detecting one or more genes from Table 1 or Table 2 to determine up- or down-regulated genes (e.g., NOC2L), and Shalek et al. teaches monitoring treatment efficacy. Thus, the method of Shalek et al. would monitor a latent or ART-resistant HIV infection.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lacap et al. (Canadian Journal of Infectious Diseases and Medical Microbiology, 2011, suppl. SB22: 50B.).
The claim is directed to a method of treating HIV in a patient comprising:
detecting one or more genes or gene signatures from Tables 1 or 2;
determining whether the patient has a latent HIV or ART-resistant HIV infection based on the presence of one or more genes or gene signatures from Tables 1 or 2; and 
administering an anti-HIV therapeutic if one or more genes or gene signatures from Tables 1 or 2 are present.
	The only active steps are the detecting and administering steps.  The determining step is a mental step.
Lacap et al. teaches that 23 genes are differentially expressed in HIV-1 resistant and HIV-1 susceptible women.  Genes that are significantly upregulated in the HIV-1 resistant women include PTPN11, which is also in Table 1 of the instant application. 
Thus, Lacap et al. teaches detecting one or more genes or gene signatures from Tables 1 or 2.  Upon detection of the upregulated gene PTPN11, one of ordinary skill in the art may conclude that the woman is HIV-1 resistant.  However, given the heavy exposure to HIV as a sex worker, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat the patient prophylactically or therapeutically with an anti-HIV therapeutic.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments
In the reply dated July 14, 2022, applicant argues that Shalek et al. does not expressly or inherently disclose an HIV infection that is latent or ART-resistant.  Applicant’s arguments have been fully considered and not found persuasive. 
	Paragraph [0014] of the instant published application states the following: provided herein is a method of diagnosing a latent HIV or ART-resistant HIV infection in a cell or tissue, the method comprising detecting whether one or more genes from Table 1 or Table 2 is overexpressed compared to a cell that is HIV−.
Shalek et al. provides Table 25 which is a gene signature of dendritic cells and represents upregulated genes that are associated with or derived from a low neutralizer phenotype in association with HIV infection.  Table 25 includes gene NOC2L, which is also in instant Table 1.  Thus, detecting the upregulated genes in Table 25 (including NOC2L) indicates a latent or ART-resistant HIV infection as stated in instant paragraph [0014], and one of ordinary skill in the art would treat the patient according to the method described in paragraph [0076] of Shalek et al.
For the rejection over Lacap et al., applicant argues that Lacap et al. does not expressly or inherently disclose an HIV infection that is latent or ART-resistant.  As stated in the rejection above, Lacap et al. teaches that 23 genes are differentially expressed in HIV-1 resistant and HIV-1 susceptible women.  Genes that are significantly upregulated in the HIV-1 resistant women include PTPN11, which is also in Table 1 of the instant application.  Thus, detecting the upregulated gene PTPN11 indicates a latent or ART-resistant HIV infection as stated in instant paragraph [0014].  Given the heavy exposure to HIV as a sex worker, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat the patient prophylactically or therapeutically with an anti-HIV therapeutic to treat a potential or actual HIV infection.  Such anti-HIV therapeutic would target both active and latent HIV infections.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648